                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 GREGORY WAYNE SMITH,                                  )
                                                       )
                                  Plaintiff,           )
                                                       )
                       v.                              )      No. 4:18-00790-CV-RK
                                                       )
                                                       )
 STATE OF MISSOURI, CONSUMER                           )
 PROTECTION DIVISION;                                  )
                                                       )
                                  Defendant.           )
               ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
        Before the Court is Defendant State of Missouri, Consumer Protection Division
(“Defendant”)’s Motion to Dismiss.          (Doc. 12.)     The Motion to Dismiss is fully briefed.
(Docs. 13, 15, 16.) After careful consideration and for the reasons below, the Motion to Dismiss
(Doc. 12) is GRANTED, and this case is DISMISSED without prejudice.
                                               Background
        Plaintiff filed this action in this Court on October 25, 2018. (Doc. 4.) After receiving leave
to amend, Plaintiff filed his Amended Complaint on November 13, 2018. (Doc. 7.) Plaintiff
alleges Defendant violated Plaintiff’s Fourteenth Amendment equal protection rights. Plaintiff
alleges that Defendant failed to properly respond to Plaintiff’s grievances concerning a series of
incidents that occurred at Plaintiff’s residence at the Welcome Home Estates in Grandview,
Missouri. Plaintiff alleges that Defendant’s failure to properly respond to Plaintiff’s grievances
violated the Fourteenth Amendment.
        Defendant argues dismissal is proper because this Court lacks subject matter jurisdiction
over this action as Defendant is entitled to sovereign immunity. Defendant also argues that even
if the Court finds it has subject matter jurisdiction over the case, Plaintiff has failed to state a claim
under Fed. R. Civ. P. 12(b)(6).
                                           Legal Standard
        “A Rule 12(b)(1) motion challenges the federal court’s subject matter jurisdiction over a
cause of action.” Knox v. St. Louis City Sch. Dist., 2018 U.S. Dist. LEXIS 209123, at *2
(E.D. Mo. Dec. 12, 2018). When asserting a Rule 12(b)(1) motion to dismiss, the defendant must
either attack the facial or factual basis for subject matter jurisdiction. Osborn v. United States,
918 F.2d 724, 729 n.6 (8th Cir. 1990). The plaintiff has the burden of proving subject matter
jurisdiction regardless of whether the defendant makes a facial or factual attack. V S Ltd. P’ship
v. Dep’t of Hous. & Urban Dev., 235 F. 3d 1109, 1112 (8th Cir. 2000). During a facial attack,
“the court restricts itself to the face of the pleadings, and the nonmoving party receives the same
protections as it would defending against a motion brought under Rule 12(b)(6).”1 Jones v. United
States, 727 F.3d 844, 846 (8th Cir. 2013) (internal quotation marks and citation omitted).
                                              Discussion
        A. Fed. R. Civ. P. 12(b)(1) – Lack of Subject Matter Jurisdiction
        “Under the Eleventh Amendment and constitutional principles of sovereign immunity, an
unconsenting State is immune from suits brought in federal courts by her own citizens.” Fryberger
v. Univ. of Arkansas, 889 F.3d 471, 473 (8th Cir. 2018). “A suit generally may not be maintained
directly against the state itself, or against an agency or department of the State, unless the State
has waived its sovereign immunity.” Florida Dept. of State v. Treasure Salvors, Inc., 458 U.S.
670, 684 (1982) (per curiam). “An effective waiver of sovereign immunity requires an “intentional
relinquishment or abandonment of a known right or privilege.” Doe v. Nebraska, 345 F.3d 593,
600 (8th Cir. 2003). “In assessing whether there has been a knowing waiver of sovereign
immunity, courts must ‘indulge in every reasonable presumption against waiver.’” Id. (citation
omitted). “A state may waive its immunity by explicitly specifying its intention to subject itself
to suit or by voluntarily participating in federal spending programs where Congress expressed a
clear intent to condition receipt of federal funds on a state’s consent to waive its sovereign
immunity.” Id. at 597. It is Plaintiff’s burden to show that Defendant has waived sovereign
immunity or that a statutory exception to immunity applies. Johnson v. City of Ferguson, 2016
U.S. Dist. LEXIS 33011, at *30-31 (E.D. Mo. Mar. 15, 2016).
        Here, Plaintiff’s suit against Defendant is a suit against the State. Plaintiff has neither
alleged that Defendant waived sovereign immunity nor that an exception to sovereign immunity
applies. Further, while Plaintiff captions this action with Defendant State of Missouri, Consumer
Protection Division as the only defendant in this case, Plaintiff’ Amended Complaint alleges “[t]he


        1
          Here, Defendants are asserting a facial attack because Defendants allege the Amended Complaint,
on its face, is insufficient to survive a 12(b)(1) motion to dismiss. Defendants do not make any arguments
or reference any facts that fall outside of the Amended Complaint.

                                                    2
defendant in this case is Mr. Joshua D. Hawley, Missouri’s Attorney General.” (Doc. 7, ¶ 2.)
While Defendant Hawley is an individual, he is named in his role as Attorney General. Therefore,
the suit against Defendant Hawley is a suit against him in his official capacity as attorney general.
See Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007) (“[i]f a plaintiff’s complaint is silent about
the capacity in which [he] is suing the defendant, we interpret the complaint as including only
official-capacity claims” (internal quotation marks and citation omitted). When state officials are
sued in their official capacities, sovereign immunity bars damages actions against them. Brock v.
Spalding, 2018 U.S. Dist. LEXIS 102074, at *3 (W.D. Mo. June 19, 2018). Accordingly, no matter
whether Plaintiff sued the State itself or the Attorney General, Plaintiff’s suit is barred by sovereign
immunity. Therefore, this Court lacks subject matter jurisdiction over this case.
        B. Fed. R. Civ. P. 12(b)(6) – Failure to State a Claim
        Because the Court has determined it does not have subject matter jurisdiction over this
case, the Court cannot adjudicate the merits of Defendant’s Rule 12(b)(6) argument. See Bright v.
United States Dep’t of Treasury, 2018 U.S. Dist. LEXIS 174103 (W.D. Mo. Oct. 10, 2018).
                                             Conclusion
        Accordingly, after careful consideration, the Motion to Dismiss (Doc. 12) is GRANTED,
and this case is DISMISSED without prejudice. The Clerk’s Office is directed to mail a copy of
this Order to Plaintiff via regular mail.
        IT IS SO ORDERED.
                                                        s/ Roseann A. Ketchmark
                                                        ROSEANN A. KETCHMARK, JUDGE
                                                        UNITED STATES DISTRICT COURT

DATED: June 5, 2019




                                                   3
